Appeal Transferred and Order filed April 28, 2016




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00269-CV
                                  ____________

        RING & RING D/B/A WRIGHT'S AMUSEMENTS, Appellant

                                        V.

   SHARPSTOWN MALL TEXAS, LLC AND PLAZAMERICAS MALL
                    TEXAS, LLC, Appellees


                    On Appeal from the 215th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2010-71771A

                                     ORDER

      This is an appeal from a judgment signed December 21, 2015. The district
clerk has notified this court a related appeal was previously filed in the Court of
Appeals for the First District of Texas under number 01-15-00527-CV, and that the
current appeal was mistakenly assigned to this court.

      It is ORDERED that the appeal docketed under this court’s appellate cause
number 14-16-00269-CV is transferred to the Court of Appeals for the First District
of Texas pursuant to Local Rule 1.5. 14th Tex. App. (Houston) Loc. R. 1.5. The
clerk of this court is directed to transfer all papers filed in the case, and certify all
orders made, to the Court of Appeals for the First District of Texas.



                                    PER CURIAM




                                           2